     Case 2:21-cv-00348-GMN-BNW Document 11 Filed 04/13/21 Page 1 of 3



 1   Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
 2   Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
 3   EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
 4   8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
 5   Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
 6
     Kevin S. Sinclair, NV Bar No. 12277
 7     ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
 8   16501 Ventura Blvd, Suite 400
     Encino, California 91436
 9   Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC.,
     COMMONWEALTH LAND TITLE INSURANCE
12   COMPANY, FIDELITY NATIONAL TITLE INSURANCE
     COMPANY, CHICAGO TITLE OF NEVADA, INC., and
13   FIDELITY NATIONAL TITLE AGENCY OF NEVADA, INC.
14   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
15
     Gary L. Compton, State Bar No. 1652
16   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
17
                               UNITED STATES DISTRICT COURT
18
                                         DISTRICT OF NEVADA
19
       BANK OF AMERICA, N.A.,                         Case No.: 2:21-CV-00348-GMN-BNW
20
                            Plaintiff,                STIPULATION AND ORDER TO
21                                                    EXTEND TIME TO RESPOND TO
                     vs.                              COMPLAINT, REMAND MOTION,
22                                                    AND FEES MOTION (ECF NOS. 1, 7,
       FIDELITY NATIONAL TITLE GROUP,                 AND 8)
23     INC. et al.,
                                                      FIRST REQUEST
24                          Defendants.
25

26
            COMES NOW defendants Fidelity National Title Group, Inc. (“FNTG”), Commonwealth

27
     Land Title Insurance Company (“CLTIC”), Fidelity National Title Insurance Company

28
     (“FNTIC”), Chicago Title of Nevada, Inc. (“Chicago Agency”), and Fidelity National Title

                                               1
                             STIPULATION AND ORDER EXTENDING TIME
     Case 2:21-cv-00348-GMN-BNW Document 11 Filed 04/13/21 Page 2 of 3



 1   Agency of Nevada, Inc. (“Fidelity Agency”) (collectively, “Defendants”), and plaintiff Bank of
 2   America, N.A. (“Bank of America”) (collectively with Defendants, the “Parties”), by and through
 3   their respective attorneys of record, which hereby agree and stipulate as follows:
 4          1.      On March 1, 2021 Bank of America filed its complaint in the Eighth Judicial
 5   District Court for the State of Nevada;
 6          2.      On March 1, 2021, CLTIC and FNTIC removed the instant case to the United
 7   States District Court for the State of Nevada (ECF No. 1);
 8          3.      Chicago Agency’s and Fidelity Agency’s responses to Bank of America’s
 9   complaint are currently due on April 13, 2021;
10          4.      CLTIC’s and FNTIC responses to Bank of America’s complaint are currently due
11   on April 15, 2021;
12          5.      Bank of America filed a motion to remand and a motion for fees (ECF Nos. 7 and
13   8);
14          6.      Defendants’ deadline to respond to the motion to remand and the motion for fees is
15   currently April 13, 2021;
16          7.      The Parties are in the process of formalizing a stipulation to stay this case pending
17   the appeal in Wells Fargo Bank, N.A. v. Fidelity National Title Ins. Co., Ninth Cir. Case No. 19-
18   17332 (District Court Case No. 3:19-cv-00241-MMD-WGC);
19          8.      Defendants request a two-week extension of these deadlines to afford the Parties
20   additional time to formalize their stipulation to stay this case;
21          9.      Counsel for Bank of America does not oppose the requested extension;
22          10.     This is the first request for an extension made by Defendants, which is made in
23   good faith and not for the purposes of delay.
24          11.     This stipulation is entered into without waiving any of Defendants’ objections
25   under Fed. R. Civ. P. 12.
26   //
27   //
28   //

                                                   2
                                 STIPULATION AND ORDER EXTENDING TIME
     Case 2:21-cv-00348-GMN-BNW Document 11 Filed 04/13/21 Page 3 of 3



 1          IT IS SO STIPULATED that Chicago Agency’s and Fidelity Agency’s deadline to
 2   respond to the complaint is hereby extended through and including Monday, April 27, 2021,
 3   CLTIC’s and FNTIC’s deadline to respond to the complaint is hereby extended through and
 4   including Monday, April 29, 2021, and Defendants’ deadline to respond to the motion to remand
 5   and the motion for fees (ECF Nos. 7 and 8) is hereby extended through and including
 6   Wednesday, April 28, 2021.
 7   Dated: April 13, 2021                       SINCLAIR BRAUN LLP
 8

 9                                               By:     /s/-Kevin S. Sinclair
                                                       KEVIN S. SINCLAIR
10                                                     Attorneys for Defendants
                                                       FIDELITY NATIONAL TITLE GROUP,
11                                                     INC., COMMONWEALTH LAND TITLE
                                                       INSURANCE COMPANY, FIDELITY
12                                                     NATIONAL TITLE INSURANCE
                                                       COMPANY, CHICAGO TITLE OF
13                                                     NEVADA, INC., and FIDELITY NATIONAL
                                                       TITLE AGENCY OF NEVADA, INC.
14
     Dated: April 13, 2021                       WRIGHT FINLAY & ZAK, LLP
15

16
                                                 By:    /s/-Darren T. Brenner
17
                                                       DARREN T. BRENNER
                                                       Attorneys for Plaintiff
18
                                                       BANK OF AMERICA, N.A.
19

20

21
                                                 IT IS SO ORDERED.
22

23                                               Dated this ____
                                                             13 day of April, 2021

24

25
                                                 ___________________________
26                                               Gloria M. Navarro, District Judge
                                                 UNITED STATES DISTRICT COURT
27

28

                                               3
                             STIPULATION AND ORDER EXTENDING TIME
